{¶ 1} Plaintiff-appellant, Lisa M. Geggiee, administratrix of the estate of Richard Worstine, appeals from the judgment of the Common Pleas Court of Hancock County granting summary judgment in favor of the defendant-appellee, Cooper Tire  Rubber Company ("Cooper Tire").
 {¶ 2} The appellant's father, Richard, was employed by Cooper Tire as a laborer.  Part of Richard's job duties included operating a tire building machine.  While running the machine on July 14, 1999, Richard was crushed by the machine and subsequently died as a result of the injuries two days later.
 {¶ 3} In her complaint, the appellant alleged:
 {¶ 4} 5.  As a result of plaintiff's decedent's job duties involving the tire building machine, decedent's injury and death were substantially certain to occur for the following reasons:
 {¶ 5} A.  Plaintiff's decedent was required as part of his job duties to repetitively enter a zone having a hazard of crushing.
 {¶ 6} B. Plaintiff's decedent's machine had an unguarded pedal which, if pressed, would cause the machine to repetitively cycle and trap him while he was within the zone of operation thereby creating a risk of being crushed.
 {¶ 7} C.  The machine on which plaintiff was required to work failed to have a properly operating shut-off mechanism within reach so that plaintiff's decedent could shut off the machine if he were caught in the machine.
 {¶ 8} D.  The machine on which plaintiff was required to work failed to have a properly operating shut-off mechanism which would have permitted others to shut off the machine so that plaintiff's decedent could be removed from the machine once he had been injured.  As a result of the failure the machine continued to crush plaintiff's decedent until his injuries became fatal, even after others discovered his situation.
 {¶ 9} D. [sic]  The failure to properly maintain and appropriately guard the machine as set forth in paragraph [sic] A through D, supra, caused the injury and/or death to be substantially certain.
 {¶ 10} Together with the complaint, appellant also filed a request for production of documents.
 {¶ 11} Cooper Tire thereafter filed a 12(C) motion for judgment on the pleadings arguing that the complaint contains no operative facts to support a claim against an employer for a workplace intentional tort.  In response to Cooper Tire's motion, appellant filed a memorandum that, among other arguments, maintains that Cooper Tire failed to respond to discovery.  After considering the *Page 254 
applicable Ohio case law, the trial court granted the motion in favor of Cooper Tire.
 {¶ 12} The appellant now appeals from the judgment of the trial court and asserts the following two assignments of error:
 ASSIGNMENT OF ERROR I {¶ 13} "The Court erroneously dismissed a complaint which pleadfacts which, if proven, would establish a workplace intentional tort."
 ASSIGNMENT OF ERROR II {¶ 14} The Court erroneously dismissed appellant's complaint whenthe employer substantially hindered the investigation of an intentionaltort claim, by not viewing liberally the facts establishing theintentional tort claim.
 {¶ 15} In its opinion and judgment entry granting summary judgment in favor of Cooper Tire, the trial court thoroughly addressed the arguments raised by the appellant's assignments of error. The appellant's complaint fails to establish "intent," as explained by Fyffe v. Jeno's,Inc.1, for the purpose of proving the existence of an intentional tort committed by an employer against an employee.    Accordingly, upon the reasoning set forth in the trial court's opinion and judgment entry filed March 12, 2001, in that court and attached hereto as an appendix, we overrule both of the appellant's assignments of error and affirm the judgment of the trial court.
 {¶ 16} It is therefore ORDERED, ADJUDGED AND DECREED that the opinion and judgment entry of the common pleas court filed on March 12, 2001, be and hereby is, adopted and incorporated into this opinion and that a copy of same shall be attached hereto and made a part hereof.
 {¶ 17} Having found no error prejudicial to the appellant herein, in the particulars assigned and argued, we affirm the judgment of the trial court.
 Judgment affirmed.
SHAW and BRYANT, JJ., concur.
1 (1991), 59 Ohio St.3d 115, syllabus. *Page 255
 *Page 256 
 *Page 257 
 *Page 258 
 *Page 259 
 *Page 260 
 *Page 261